Case 2:18-cv-09500-SB-SS Document 42 Filed 03/31/21 Page 1 of 1 Page ID #:267




  1                                                               March 31, 2021

  2                                                                    VPC

  3                                                                    JS-6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 JOHN PIAR IV, individually,                      Case No. 2:18-cv-09500 SB (SSx)
                                                     [District Judge Stanley Blumenfeld, Jr.;
 12               Plaintiff,                         Magistrate Judge Suzanne H. Segal]
 13        v.
 14 CITY OF REDONDO BEACH, a                         ORDER RE: JOINT STIPULATION
    governmental entity; OFFICER ST.                 TO DISMISS CASE
 15 CLAIR, individually; OFFICER
    VANTRIMPONT, individually; and
 16 DOES 1 through 10,
 17               Defendants.                        Complaint Filed: 11/08/18
                                                     Trial Date:      07/13/21
 18
 19        Pursuant to the stipulation of the Parties, and Good Cause appearing therefor,
 20 the Court hereby dismisses the entire action, with prejudice, with each party to bear
 21 its own fees and costs.
 22        IT IS SO ORDERED.
 23
      DATED: March 31, 2021
 24
 25                                          Hon. Stanley Blumenfeld, Jr.
                                             United States District Judge
 26
 27
 28
                                                                   Case No. 2:18-cv-09500 SB (SSx)
                               ORDER RE: JOINT STIPULATION TO DISMISS
